Title: To Benjamin Franklin from John Shuttleworth, 24 November 1784
From: Shuttleworth, John
To: Franklin, Benjamin


				
					Annapolis, 24th. Novr: 1784.
				
				Your Excellency will do me a very essential Service if you will be pleased to inform His Excellency William Paca Esqr. our Governor that when I had the honor of a conversation with you at Plassy in June 1782 relative to my own affairs and those of Mr Harford I told you it was my intention to serve in the army of the united states in the line of my Profession; and that, at my request, you gave me a letter to Genl: Washington for permission to pass his lines, with my family, in consideration of the great expence it wd have been to bring it round thro’ France. I

hope yr Excellency enjoys good health, and I am with the utmost respect yr Excellency’s much obliged and very Humble Servt
				
					
						John Shuttleworth
					
				
			 
				Addressed: His Excellency Benjn Franklin / Esqr: Minister for the United / States.— near / Paris
			